 In the Matter of BISBEE LINSEED COMPANYandDISTRICT 50, UNITEDMINE WORKERS OF AMERICA, LOCAL 12092Case No. R-2773.-Decided August 14 194JJurisdiction:linseed oil manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to accord union recognition until Board determines after anelection that it represented a majority of the employees ; casual employeesheldeligible to vote ; election necessary.Unit Appropriate for Collective Bargaining: production and maintenance em-ployees, excluding supervisory and clerical employees, laboratory employees, andtechnical employees working in the laboratory ; agreement as to.Mr. Kennth Souser,of Philadelphia, Pa., for the Company.Mr. Saul C. Walbaum,of Philadelphia, Pa., for the United.Mr. Eugene M. Purver,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 24, 1941, District 50, United Mine Workers of America,Local 12092, herein called the United, filed with the Regional Di-rector for the Fourth Region (Philadelphia, Pennsylvania) a peti-tion alleging that a question affecting commerce had arisen concerningthe representation of employees of Bisbee Linseed Company, Phila-delphia, Pennsylvania, herein called the Company, and requestingan investigation and certification of 'representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On July 11, 1941, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9(c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice.On July 14, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the United.Pursuant to notice, a hearing was held on July,21, 1941, at Philadel-34 N. L. R. B., No. 40.272 BISBEE LINISEEIDOOMPAN'Y273phia, Pennsylvania, before Jerome I. Macht, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnited were represented and participated. in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made several rul-ings on motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On August 7, 1941, the Company filed a brief which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TFTE COMPANYBisbee Linseed Company, a Pennsylvania corporation, with itsgeneral offices and a plant in the city of Philadelphia, Pennsylvania,is engaged in the manufacture, sale, and distribution of linseed oiland certain other edible oils.It also maintains a plant in New York,and one in Illinois 1' The Company purchases annually in excess of$100,000 worth of raw materials, principally flaxseed, from pointsoutside the Commonwealth of Pennsylvania, and from foreigncountries, and sells annually in excess of $100,000 worth of finishedproducts to customers located outside t he Commonwealth ofPennsylvania.II.THE ORGANIZATION INVOLVEDDistrict 50, UnitedMineWorkers of America,Local 12092, is alabor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAt the hearing the Company and the United stipulated that theCompany refuses to recognize or bargain collectively with the Unitedas the sole and exclusive bargaining agent for its employees untilthe Board determines, after an election, that it represents a majorityof the employees within an appropriate unit.At the hearing a report prepared by the Regional Director concern-ing claims of authorization for the purposes of representation wasintroduced in evidence showing that the United represents a sub-2These proceedings are concerned only with the Philadelphia plant. 274DECISIONS OF NATIONALLABOR RELATIONS BOARDstantial number of the employees within the unit found to be ap-propriate herein.2We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE' QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties agreed that the appropriate unit con-sists of all production and maintenance employees at the Philadelphiaplant, excluding supervisory and clerical employees, laboratory em-ployees, and technical employees working in the laboratory.The Company contends that five employees are supervisory and,therefore, outside the scope of the agreed unit.The United contendsthat they are production employees, and are within the unit. J. W.Oliver, R. L. Kellum, V. T. Pelzer, and G. Pullin, do the same typeof work and have similar responsibilities.Theyare, ontheir re-spective shifts, in charge of the refinery and oil house, with from twoto four employees under their respective direction, and have the powerto recommend dismissal.Their regular duties include supervisingthe operation of the refinery and the handling of oil.These em-ployees are responsible for the carrying out of orders and are listedby the Company in the official pay-roll book on the same page withother supervisory employees, and are called foremen.We find theseemployees to be supervisory employees and shall exclude them fromthe unit.The fifth employee, P. H. Wright does maintenance work and actsas substitute foreman at least for one day during each week.Weshall exclude him from the unit.We find that all production and maintenance employees at thePhiladelphia plant, excluding supervisory and clerical employees,2 The statement of the RegionalDirectorconcerning claims of authorization for thepurpose ofrepresentationshows that the Unitedsubmitted 168 application authorizationcards, ofwhich4 were signed during May1941,139 during June 1941,and 25 did notshow when-theywere signed.All of theapplication authorization cards bear apparentlygenuine originalsignatures,and 137 bear the signatures of persons whose names appearon the Company's pay roll of June 6, 1941.The Companyemployed 151 production andmaintenance employees on that date. BISB'E'ELINSEEDCOMPANY275laboratory employees, and technical employees working in the labora-tory, constitute a unit appropriate for the purposes of collective bar-gaining and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVES -We find that the question which has arisen concerning the represen-tation of employees of the Company can best be resolved by an elec-tion by secret ballot.The United desires thatcasualemployees engaged in productionand maintenance work should be permitted to vote in the election.The Company, on the other hand, contends these employees shouldnot be allowed to vote .sThe Company follows no seniority or otherrule in hiring or rehiring these employees and employs whomeverhappens to be available when the needarises.We shall permit such of these employees as are employed on theeligibility date to vote.We shall direct that the employees eligibleto vote in the election shall be those employees within the appropriateunit who were employed by the Company on June 6, 1941, subject tosuch limitations and additions as are set forth in the Direction ofElection.4Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Bisbee Linseed Company, Philadelphia,Pennsylvania, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.2.All the production and maintenance employees of the Companyat its Philadelphia plant, excluding supervisory and clerical employ-ees, laboratory employees, and technical employees working in thelaboratory constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9 (b) of the Act.eAt the hearing the Company's representative testified that the number of theseemployees varies "more or less" according to different times of the year.4At the time of the hearing a strike was in progress,and the Philadelphia plant wasclosed downThe partiesagree thatthe last complete day's work,as indicated on thepay-roll books of the Philadelphia plant,was onJune6,1941Sincethe strikeisacurrent labor dispute the strikers are employeesof the Act.withinthemeaning ofSection 2(3) 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part 'of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Bisbee Linseed Company, Philadelphia, Pennsylvaluia, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Directorfor the Fourth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of the Company who were employed on June 6, 1941, includ-ing employees who did not work on said date because they were illor on vacation, or in the active military service or training of theUnited States, or temporarily laid off, but excluding supervisoryand clerical employees, laboratory employees, and technical employeesworking in the laboratory, and employees who have since quit or beendischarged for cause, to determine whether or not they desire tobe represented for the purposes of collective bargaining by District50,United Mine Workers of America, Local 12092.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.